Citation Nr: 0813018	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to service connection for residuals of a right 
ring finger injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1956 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's request 
to reopen his claim for service connection for right ring 
finger injury residuals on the grounds of no new and material 
evidence. 

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.

In August 2007 the Board granted the veteran's request to 
reopen his claim for service connection for right ring finger 
injury residuals and then remanded the matter for additional 
development, including provision to the veteran of a 
compensation and pension (C&P) examination.  The report of 
that examination, which was completed in September 2007, is 
of record.


FINDINGS OF FACT

1.  No abnormality of the right ring finger was documented 
during the veteran's enlistment examination.

2.  The veteran had a pre-existing right ring finger disorder 
at the time of his entry into service.

3.  The veteran's pre-existing right ring finger disorder 
increased in severity during active service.

4.  The presumption of aggravation is not rebutted by clear 
and unmistakable evidence.



CONCLUSION OF LAW

A right ring finger disability was aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for the residuals of an 
injury to his right ring finger.  He reports that he injured 
the digit during a game of baseball in active military 
service.  He reports that he underwent surgery during service 
to repair the finger, and says that a ligament was taken from 
his arm and put in his finger during this surgery.  He says 
that he has had problems with his right hand, arm, and 
shoulder since service. 

In determining whether the veteran incurred a right ring 
finger disorder during service, the Board will first address 
whether the presumption of soundness attaches in this 
instance and, if so, whether it has been rebutted by clear 
and unmistakable evidence.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id., at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the veteran's claim is one for service connection.  

Enlistment examination done in June 1956 documented no 
abnormality of the right ring finger or, indeed, any part of 
the right upper extremity.  Since no right ring finger 
problem was "noted" upon the veteran's entrance to service, 
the presumption of soundness attaches and VA bears the burden 
of meeting the two prong test.  38 C.F.R. § 3.304(b); see 
Bagby, 1 Vet. App. 227. 

The veteran claims that he injured his right ring finger 
while playing baseball during service.  Service medical 
records dated in March 1957 document complaints of tenderness 
in the distal interphalangeal joint.  X-rays taken at that 
time revealed "an old fracture with probable old fibrous 
union."  Physician's comments were of an "old fracture 6 
years ago distal right 4th finger - repeated swelling with 
minor trauma as with ball playing 4 days ago."  Treatment 
notes document the veteran's report of an "old fracture 6 
years ago."  

Based on SMRs and admissions made by the veteran during the 
course of his treatment to his right ring finger in March 
1957, the Board finds that the evidence clearly and 
unmistakably shows that the veteran had a pre-existing right 
ring finger disorder.  There is no competent medical evidence 
to contradict or otherwise question the validity of this 
conclusion.  

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  

The evidence clearly demonstrates that the veteran's right 
ring finger condition increased in disability during service.  
As stated before, enlistment examination done in June 1956 
found no right upper extremity abnormality; however, SMRs 
dated in March 1957 document repeated swelling and tenderness 
of the right distal interphalangeal joint.  Based on manifest 
symptomatology after enlistment the Board finds that the 
veteran's preexisting right ring finger condition increased 
in disability during service.  Moreover, the record contains 
no evidence which suggests that the increase in disability 
during service was due to the natural progress of the 
disease.  

As stated before, March 1957 treatment records inform of 
"repeated swelling with minor trauma as with ball playing 4 
days ago."  In addition, a military physician remarked in 
section 40 of the Report of Medical History as follows:  
"June 10, 1957, Madigan Army Hospital for injury to 4th digit 
right hand, playing ball, Fort Lewis, Unable to completely 
extend, NCD."  These statements belie a finding of natural 
progression of the right ring finger condition.  

Even more compelling is the September 2007 C&P examination 
opinion.  According to the examiner, who reported a review of 
the claims file, the veteran sustained an intraarticular 
fracture of the distal interphalangeal joint of the right 
fourth finger during a sports event in service.  

Physical examination revealed the following:

The distal interphalangeal joint is 
permanently fixed at 45 degrees.  This 
proximal interphalangeal moves 
approximately normally from 0 through 90 
degrees.   He can touch the fingertip to 
the palm.  Grip strength is normal.  X-
rays of finger May 7, 2005, confirmed 
flexion deformity of the right ring 
finger at the distal interphalangeal 
joint.  There is also osteoarthritis of 
the other distal interphalangeal joints 
of this hand, no[t] considered secondary 
to the ring fin[g]er injury.

Diagnosis was "flexion deformity and fixation of the distal 
interphalangeal joint of the right ring finger."  The 
examiner then opined as follows: 

In my opinion, this is secondary to the 
injury which occurred in service and less 
than 50 percent likely to be related to 
the hammer injury which occurred several 
years previous. 

The record contains no evidence to the contrary.  Based on 
the evidence of record the Board is unable to find by clear 
and unmistakable evidence that the veteran had a pre-existing 
right ring finger disorder that was not aggravated by 
service.  Accordingly, the Board concludes that the pre-
existing right ring finger disorder was aggravated by 
service.  

In sum, the record contains competent medical evidence of an 
in-service injury to the veteran right ring finger, and 
current evidence of residual flexion deformity and fixation 
of the distal interphalangeal joint.  The record also 
contains competent probative evidence that links the 
veteran's right ring finger flexion deformity and fixation of 
the distal interphalangeal joint to the disorder that was 
aggravated during active military service.  See Pond, 12 Vet. 
App. at 346.  However, there is no evidence of any other 
residuals stemming from the in-service injury to the 
veteran's right ring finger.  In fact, the 2007 examiner 
clearly stated as follows:

In my opinion, this injury is not the 
cause of symptoms throughout the hand, 
forearm, arm or shoulder.  

The Board finds the C&P evidence, which is based on a 
complete review of all of the evidence of record and physical 
examination of the right ring finger, to be persuasive.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  Indeed, the record contains 
no evidence to the contrary.  Accordingly, service connection 
for flexion deformity and fixation of the distal 
interphalangeal joint of the right ring finger is warranted.  
38 C.F.R. § 3.303.

This grant of service connection represents a complete grant 
of the benefit sought on appeal.  As such, no discussion of 
VA's duty to notify and assist is required.

ORDER

Service connection for flexion deformity and fixation of the 
distal interphalangeal joint of the right ring finger is 
granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


